Plaintiff appeals from an order entered February 20, 1952, marking the action off the General Calendar of the Trial Term of the Supreme Court, Kings County, and placing it on a Deferred Calendar, made in pursuance of subdivision (bb) of rule II of the Rules of said Trial Term and from an order dated May 1, 1952, denying his motion to vacate the order entered February 20, 1952, and to restore the action to the General Calendar. Order dated May 1, 1952, reversed, without costs, and motion granted, without costs. The affidavit of the physician who treated plaintiff for his injuries, the hospital record, and the bill of particulars do not indicate that this is a proper case for the application of the stated rule. Appeal from the order entered February 20, 1952, dismissed, without costs. Mo such order is printed in the papers on appeal. Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.